Civilian pay; reduction in force; 143 C. Cls. 16. In this case the following order was entered:
_ This case comes before the court on defendant’s motion, filed January 26, 1960, to amend the judgment entered for plaintiff on October 7,1959, so as to provide for the recovery by plaintiff of the additional sum of $3,983.15 to which he is entitled under the court’s opinion of July 16, 1958. Said sum represents amounts which had been deducted in determining the amount of the October 7,1959, judgment on the grounds that plaintiff would receive credits in the above sum in the Civil Service Eetirement and Disability Fund and the Employees’ Life Insurance Fund. It now appears that no such credits will be made unless the judgment of this court provides for the recovery by plaintiff of this additional sum. Upon consideration thereof,
It is ordered this nineteenth day of February, 1960, that a supplemental judgment be and the same is entered for plaintiff m the sum of three thousand nine hundred eighty-three dollars and fifteen cents ($3,983.15), of which sum $3,905.40 shall be credited to plaintiff in the Civil Service Eetirement and Disability Fund and $77.75 shall be credited to plaintiff in the Employees’ Life Insurance Fund.
By the Court.
MarviN JoNes,

Chief Judge.